DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to request for continued examination filed on 04/29/2022, wherein: claims 1, 3, 9, 10, 11, 12, 13, and 14 have been amended, no claims have been deleted, and no new claims have been added. Accordingly, claims 1-4, 7-14 are now pending.
Continued Examination Under 37 CFR 1.114
The request for a continued prosecution application (CPA) under 37 CFR 1.53(d) filed on 04/29/2022 is acknowledged. A CPA may only be filed in a design application filed under 35 U.S.C. chapter 16.  See 37 CFR 1.53(d)(1). Since a CPA of this application is not permitted under 37 CFR 1.53(d)(1), the improper request for a CPA is being treated as a request for continued examination of this application under 37 CFR 1.114.
Response to Arguments
Applicant’s arguments, filed on 04/29/2022, with respect to the rejection of the claims under 35 U.S.C. 112(b), have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 
Applicant’s arguments, filed on 04/29/2022, with respect to the rejection of the claims under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made in view of the most recent claim amendments. 



Claim Objections
Claim 1 is objected to because in line 8, it recites “fulfil” instead of “fulfill”.  
Claims 1 and 12 are objected to because they recite: “a predefined selection criteria” instead of “a predefined selection criterion” or “predefined selection criteria”. 
Appropriate correction is required.
          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. (US20170217434A1; “Halder”) in view of MOTOYAMA (EP3358550A1).
Regarding claims 1, 12, 13, and 14, Halder discloses a method for determining a map position of an ego-vehicle, the ego-vehicle having a geographical position including a set of geographical coordinates of the ego-vehicle ([0042]; Fig. 6), said method comprising: 
acquiring map data comprising a road geometry of a surrounding environment of the ego-vehicle (Fig. 2; [0038]: map 218; [0053]); 
initializing at least one dynamic landmark, by: 
detecting a plurality of surrounding vehicles in the surrounding environment of the ego-vehicle;
measuring a position and velocity, relative to the ego-vehicle, only of the selected at least one surrounding vehicle and; 
and determining a first map position only of the selected at least one surrounding vehicle based on the measured position of the selected at least one surrounding vehicle and the geographical position of the ego- vehicle ([0044], [0048], [0049]: speed and direction of travel of each dynamic object in the surrounding using different points in time (i.e. positions), [0053]: map of the dynamic environment surrounding the vehicle; Fig. 3: steps 301 and 302 –configuration of dynamic objects, speed and direction of travel); 
predicting a second map position of the selected at least one surrounding vehicle, based on the determined first map position of the selected surrounding vehicle, the measured velocity of the selected at least one surrounding vehicle, and the road geometry (Fig. 3, Step 303; [0049]; [0050]: “Estimated locations for each dynamic object can be calculated based on estimated speed and direction for the dynamic object”, estimating the speed and direction of travel at different time steps, i.e. performing a prediction for a future instance; [0053]: “A new position for dynamic objects ( e.g., other moving vehicles) can also be calculated based on an initial position and an initial velocity of the dynamic objects and based on a specified period of time”); 
updating the geographical position of the ego-vehicle based on the predicted second map position of the selected at least one surrounding vehicle ([0051]; [0053]; Fig. 3, Step 304);
However, Halder does not explicitly state: 
detecting and selecting at least one surrounding vehicle out of a plurality of surrounding vehicles in the surrounding environment of the ego-vehicle that fulfill a predefined selection criterion, the selected at least one surrounding vehicle forming the at least one dynamic landmark;
 measuring a location, relative to the ego-vehicle, of the at least one surrounding vehicle, when the at least one surrounding vehicle is estimated to be at the second map position, and 
updating the geographical position of the ego-vehicle based on the measured location of the at least one surrounding vehicle;
wherein said predefined selection criteria comprises at least one of: the velocity of the surrounding vehicle is V ± 10%, where V is the velocity of the ego- vehicle; a traveling direction of the surrounding vehicle is the same as the ego- vehicle; and a relative distance between the surrounding vehicle and the ego-vehicle is below a predefined threshold distance 
On the other hand, MOTOYAMA teaches:
detecting and selecting at least one surrounding vehicle out of a plurality of surrounding vehicles in the surrounding environment of the ego-vehicle that fulfill a predefined selection criterion, the selected at least one surrounding vehicle forming the at least one dynamic landmark (Fig. 6, 7; [0038]: “The vehicle recognition block 34 executes the recognition of a vehicle around the own vehicle and the recognition of a relative location of a vehicle around the own vehicle relative thereto on the basis of a left-side image and a right-side image”; [0088]: Vehicle being tracked; [0105]; Predefined Criteria (camera image taken only in the direction of travel of the subject vehicle; see Fig. 6):[0029]; [0030])
measuring a location, relative to the ego-vehicle, of the at least one surrounding vehicle, when the selected at least one surrounding vehicle is estimated to be at the second map position, ([0038]; [0089]; [113]-[115]; Fig. 4; computing the “relative position” of the vehicle being tracked (i.e. selected) while the vehicle being tracked has its own absolute location (i.e. second map position); See claim 1: “a moving body recognition block configured to recognize a relative location relative to the moving body of another moving body in the image taken from the moving body; a communication block configured to execute communication with the another moving body so as to obtain the absolute location of the another moving body) and 
updating the geographical position of the ego-vehicle based on the measured location of the at least one surrounding vehicle ([0043]: “the own-location computation block 36 computes an own location (hereafter referred to as a jointly recognized own location) and the confidence thereof on the basis of a solely recognized own location, an absolute location of a surrounding vehicle, a relative location of the surrounding vehicle”; [0044]; Claim 1);
wherein said predefined selection criteria comprises at least one of: the velocity of the surrounding vehicle is V ± 10%, where V is the velocity of the ego- vehicle; a traveling direction of the surrounding vehicle is the same as the ego- vehicle; and a relative distance between the surrounding vehicle and the ego-vehicle is below a predefined threshold distance ([0029]: “The camera block 21 includes one or more units of cameras; for example, the camera block 21 takes images from the own vehicle in a travel direction of the own vehicle”; [0030]; See Figs. 6 and 7).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Halder reference and include features from the MOTOYAMA reference to include detecting and selecting at least one surrounding vehicle from among plurality of surrounding vehicles, measuring a relative location of this surrounding vehicle with respect to the host vehicle, and updating the position of the ego-vehicle based on this location. Doing so would provide a more accurate localization of the subject ego-vehicle within its dynamic environment. 
Regarding claim 2, Halder discloses determining the set of geographical coordinates of the ego-vehicle by means of a Global Navigation Satellite System, GNSS ([0038]; Fig. 2: GPS).
Regarding claim 3, Halder discloses determining the set of geographical coordinates of the ego-vehicle by: measuring the ego-vehicle's IMU data; and evaluating the IMU data in view of the road geometry in order to determine the set of geographical coordinates of the ego-vehicle ([0038]; Fig. 2: IMU and dead reckoning in reference to paragraph [0048] of the specification of the current invention, and given the indefiniteness issues discussed in the 112 rejection above, an IMU is interpreted to perform the functions recited in this claim).
Regarding claim 4, Halder discloses the map data further comprises stationary landmark location coordinates for at least one stationary landmark in the surrounding environment of the ego-vehicle, and wherein the method further comprises: determining the set of geographical coordinates of the ego-vehicle by: measuring a stationary landmark position, relative to the ego-vehicle, of the at least one stationary landmark; and comparing the measured stationary landmark position and the stationary landmark location coordinates ([0044]-[0046]; [0051]; Fig. 3, same localization process as the dynamic objects described in claim 1 above).
Regarding claim 10, Halder discloses the step of predicting the second map position of the selected at least one surrounding vehicle is further based on a predefined vehicle motion model (Fig. 6; [0048]-[0051]: “estimating the location of the dynamic object after a specified period of time based on the estimated speed and direction of the dynamic object”; i.e. “specified” period of time at which the vehicles are localized using speed and direction of travel reads on “predefined vehicle motion model”).
Regarding claim 11, Halder discloses the predefined motion model is based on an assumption that a lateral motion of the selected at least one surrounding vehicle is slower than a longitudinal motion of the selected at least one surrounding vehicle (Fig. 6, [0048]-[0051]: speed and direction of travel of dynamic objects, direction of travel is broadly interpreted to include lateral direction change, lane-lane change, and speed is broadly interpreted to comprise slow and fast speeds).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. and (EP3358550A1) in further view of Schroeder et al. (US 20170261325A1; “Schroeder”).
Regarding claim 7, Halder does not explicitly recite forming a state vector comprising a set of ego-vehicle elements representative of the geographical coordinates of the ego-vehicle and an orientation of the ego-vehicle.
On the other hand, Schroeder teaches forming a state vector comprising a set of ego-vehicle elements representative of the geographical coordinates of the ego-vehicle and an orientation of the ego-vehicle ([0023]: vehicle pose containing position and spatial orientation).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Halder reference and include features from the Schroeder reference by forming a state vector comprising the vehicle’s elements/coordinates representative of the position and orientation of the vehicle. Doing so would better ascertain the vehicle’s own position and orientation within its dynamic environment, as disclosed by Schroeder (abstract).
Regarding claim 8, Halder does not explicitly recite the step of updating the geographical position comprises updating the set of ego-vehicle elements in the state vector.
On the other hand, Schroeder teaches the step of updating the geographical position comprises updating the set of ego-vehicle elements in the state vector ([0031]; [0035]: “utilizes poses and trajectories of other road users to improve the ego vehicle's own pose estimate”).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Halder reference and include features from the Schroeder reference by updating the ego-vehicle’s elements in the state vector to update the geographical position of the ego-vehicle. Doing so would better ascertain the vehicle’s own position and orientation within its dynamic environment, as disclosed by Schroeder (abstract).
Regarding claim 9, Halder does not explicitly disclose the step of determining the first map position of the selected at least one surrounding vehicle comprises extending the state vector to include new elements representative of the first map position of the selected at least one surrounding vehicle, and wherein the step of predicting the second map position of the selected at least one surrounding vehicle further comprises updating the elements representative of the determined first map position of the selected at least one surrounding vehicle in the state vector.
On the other hand, Schroeder teaches the step of determining the first map position of the surrounding vehicle comprises extending the state vector to include new elements representative of the first map position of the surrounding vehicle, and wherein the step of predicting the second map position of the surrounding vehicle further comprises updating the elements representative of the determined first map position of the surrounding vehicle in the state vector ([0035]: “the orientation of oncoming vehicles in relation to the ego vehicle is measured and the estimate of the orientation in the ego vehicle's own lane is improved thereby. The matching of trajectories of other vehicles with the localization map may furthermore be used.”)
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Halder reference and include features from the Schroeder reference by extending the state vector to include new elements representative of the map position of the surrounding vehicle and updating these elements in the state vector. Doing so would advantageously influence the global pose estimate of the ego-vehicle and improve the robustness of the localization system in as much as information from different sources is used, as disclosed by Schroeder ([0035]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dry (US 10062290) discloses capturing an image of an area ahead of a host vehicle in a convoy with a plurality of other vehicles; receiving a user input selecting the other vehicle in the convoy; wirelessly pairing with the mobile devices of each of the plurality of other vehicles in the convoy; and displaying, on a user interface located in the host vehicle.
Yamashiro (US 20130261947 A1) discloses a driving assistance device comprising a surrounding-vehicle-information acquisition device for sequentially acquiring vehicle information for specifying a position and a travelling direction of a surrounding vehicle; a display controller for controlling a display device to display an image indicative of a current position of the surrounding vehicle relative to the current position and the travelling direction of the host vehicle; a surrounding-vehicle-track generation device for generating a surrounding vehicle track, which is at least one of a previous track and a future track of the surrounding vehicle; and a track display determination device for determining whether it is necessary to display the surrounding vehicle track.
Tsurumi (US 10753757 B2) discloses an information processing apparatus and an information processing method that recognizes, based on an image taken from the moving body, a first own location of the moving body, recognizes a relative location of another moving body relative to the moving body in the image taken from the moving body, executes communication with the another moving body to obtain the absolute location of the another moving body, amd computes, based on the absolute location of the another moving body and the relative location of the another moving body, a second own location of the moving body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669